Case 1:19-cv-23054-BB Document 68 Entered on FLSD Docket 04/19/2021 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                Case No. 19-cv-23054-BLOOM/Louis

 THEODORE MAXWELL,

           Plaintiff,

 v.

 CARNIVAL CORPORATION,
 a Foreign Corporation,

       Defendant.
 ______________________________/

                        ORDER ON MOTION FOR RECONSIDERATION

           THIS CAUSE is before the Court upon Defendant Carnival Corporation’s (“Defendant”

 or “Carnival”) Motion for Reconsideration of Order Granting in Part and Denying in Part

 Defendant’s Motion to Strike and/or Daubert Motion to Preclude Plaintiff from Introducing Any

 Evidence, Testimony or Opinions from Plaintiff’s Expert Witness at Trial, ECF No. [58]. Plaintiff

 Theodore Maxwell (“Plaintiff”) filed a response, ECF No. [66] (“Response”), to which Carnival

 did not file a reply. The Court has carefully considered the Motion, the response, the record in this

 case. the applicable law, and is otherwise fully advised. For the reasons that follow, the Motion is

 denied.

      I.       BACKGROUND

           The Court assumes the parties’ familiarity with the facts of this case. See ECF No. [55].

 On March 18, 2021, the Court entered its Order granting in part and denying in part Carnival’s

 Motion to Strike/Daubert Motion, with respect to Plaintiff’s expert Randall Jaques. ECF No. [54]

 (“Order”). In pertinent part, the Court determined that Mr. Jaques’ opinions regarding the industry

 standard or care, including Defendant’s own policies on marking and responding to hazardous
Case 1:19-cv-23054-BB Document 68 Entered on FLSD Docket 04/19/2021 Page 2 of 5

                                                             Case No. 19-cv-23054-BLOOM/Louis


 spills, were sufficiently reliable and helpful, but that Mr. Jaques would not be permitted to testify

 regarding his opinions assigning fault to Carnival. See Order at 7-9.

          In the Motion, Carnival requests that the Court reconsider its Order and exclude Mr.

 Jaques’ opinions regarding the industry standard of care, including Carnival’s own policies, on

 responding to hazardous spills.

    II.      LEGAL STANDARD

          “Rule 59(e) of the Federal Rules of Civil Procedure authorizes a party to file a motion to

 alter or amend a judgment within 28 days after the entry of the judgment.” Bland v. Alabama, No.

 2:15-CV-0029-MHH-JEO, 2016 WL 10930989, at *1 (N.D. Ala. Oct. 6, 2016) (citations omitted).

 However, the United States Supreme Court and the Court of Appeals for the Eleventh Circuit have

 made it clear that Rule 59(e) “may not be used to relitigate old matters, or to raise arguments or

 present evidence that could have been raised prior to the entry of judgment.” Exxon Shipping Co.

 v. Baker, 554 U.S. 471, 485 n.5 (2008); see also Stansell v. Revolutionary Armed Forces of

 Colombia, 771 F.3d 713, 746 (11th Cir. 2014); In re Kellogg, 197 F.3d 1116, 1119 (11th Cir. 1999)

 (recognizing that Rule 59(e) motions may only be granted based on “newly-discovered evidence

 or manifest errors of law or fact.”); Arthur v. King, 500 F.3d 1335, 1343 (11th Cir. 2007) (“A Rule

 59(e) motion cannot be used to relitigate old matters, raise argument or present evidence that could

 have been raised prior to the entry of judgment.”). “A motion for relief under Rule 59(e) is a matter

 committed to the discretion of the district court.” Bland, 2016 WL 10930989, at *1 (citing Stansell,

 771 F.3d at 746).

          “[C]ourts have delineated three major grounds justifying reconsideration: (1) an

 intervening change in controlling law; (2) the availability of new evidence; and (3) the need to

 correct clear error or prevent manifest injustice.” Williams v. Cruise Ships Catering & Serv. Int'l,




                                                  2
Case 1:19-cv-23054-BB Document 68 Entered on FLSD Docket 04/19/2021 Page 3 of 5

                                                              Case No. 19-cv-23054-BLOOM/Louis


 N.V., 320 F. Supp. 2d 1347, 1357-58 (S.D. Fla. 2004) (citing Sussman v. Salem, Saxon & Nielsen,

 P.A., 153 F.R.D. 689, 694 (M.D. Fla. 1994)); see Burger King Corp. v. Ashland Equities, Inc., 181

 F. Supp. 2d 1366, 1369 (S.D. Fla. 2002). “[R]econsideration of a previous order is an extraordinary

 remedy to be employed sparingly in the interests of finality and conservation of scarce judicial

 resources.” Wendy’s Int’l, Inc. v. Nu-Cape Const., Inc., 169 F.R.D. 680, 685 (M.D. Fla. 1996); see

 also Campero USA Corp. v. ADS Foodservice, LLC, 916 F. Supp. 2d 1284, 1290 (S.D. Fla. 2012).

 “[T]he movant must do more than simply restate his or her previous arguments, and any arguments

 the movant failed to raise in the earlier motion will be deemed waived.” Compania de Elaborados

 de Cafe v. Cardinal Cap. Mgmt., Inc., 401 F. Supp. 2d 1270, 1283 (S.D. Fla. 2003). Simply put, a

 party “cannot use a Rule 59(e) motion to relitigate old matters, raise argument or present evidence

 that could have been raised prior to the entry of judgment.” Michael Linet, Inc. v. Vill. of

 Wellington, Fla., 408 F.3d 757, 763 (11th Cir. 2005). Through this lens, the Court considers the

 Motion.

    III.      DISCUSSION

           Carnival argues that because its Corporate Representative, Monica Borcegue, will testify

 regarding Carnival’s spill policies, Mr. Jaques’ opinions on such policies should be excluded under

 Rule 403 of the Federal Rules of Evidence as cumulative. In response, Plaintiff argues that

 Carnival shows no basis for reconsideration, and that Carnival should not be permitted to reargue

 the same issue already considered by the Court in the Order.

           Upon review, the Motion is due to be denied because Carnival fails to set forth any ground

 warranting reconsideration. Indeed, Carnival does not address any of the three potential grounds

 justifying reconsideration, and simply presents an additional argument supporting its earlier

 request to exclude Mr. Jaques’ testimony. However, Carnival has not explained why it failed to




                                                   3
Case 1:19-cv-23054-BB Document 68 Entered on FLSD Docket 04/19/2021 Page 4 of 5

                                                              Case No. 19-cv-23054-BLOOM/Louis


 make this argument in its original Daubert Motion, nor does Carnival assert that it was otherwise

 unable to do so. A party may not use a motion for reconsideration to “relitigate old matters, raise

 argument or present evidence that could have been raised prior to the entry of judgment.”

 Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 957 (11th Cir. 2009) (quoting Michael Linet, Inc.,

 408 F.3d at 763). “This prohibition includes new arguments that were ‘previously available, but

 not pressed.’” Id. (quoting Stone v. Wall, 135 F.3d 1438, 1442 (11th Cir. 1998) (per curiam)). As

 a result, Carnival’s Motion is improper.

          Even so, the Court notes that Carnival fails to make the required showing under Rule 403

 to justify exclusion of Mr. Jaques’ testimony in any event. A district court may exclude relevant

 evidence under Rule 403 if “its probative value is substantially outweighed by a danger of . . .

 unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting of time, or

 needlessly presenting cumulative evidence.” Fed. R. Evid. 403. “Rule 403 is an extraordinary

 remedy which the district court should invoke sparingly, and the balance should be struck in favor

 of admissibility.” United States v. Patrick, 513 F. App’x 882, 886 (11th Cir. 2013) (citing United

 States v. Lopez, 649 F.3d 1222, 1247 (11th Cir. 2011); United States v. Alfaro-Moncada, 607 F.3d

 720, 734 (11th Cir. 2010)). Rule 403’s “major function . . . is limited to excluding matter of scant

 or cumulative probative force, dragged in by the heels for the sake of its prejudicial effect.” United

 States v. Grant, 256 F.3d 1146, 1155 (11th Cir. 2001). The movant has the burden to demonstrate

 that the evidence is inadmissible. United States v. Gonzalez, 718 F. Supp. 2d 1341, 1345 (S.D. Fla.

 2010).

          Although Carnival contends that Mr. Jaques’ testimony will be needlessly cumulative

 because Ms. Borcegue will be testifying as to Carnival’s policies, Carnival’s explanation itself

 demonstrates why Mr. Jaques’ testimony in fact will not be cumulative. Notably, Carnival asserts




                                                   4
Case 1:19-cv-23054-BB Document 68 Entered on FLSD Docket 04/19/2021 Page 5 of 5

                                                             Case No. 19-cv-23054-BLOOM/Louis


 that Ms. Borcegue will offer testimony regarding housekeeping policies, and that Mr. Jaques’

 experience in the cruise line industry was as a security and/or safety expert, not in a housekeeping

 capacity. Therefore, Mr. Jaques’ testimony will not be cumulative to the testimony of Ms.

 Borcegue. As the Court previously noted in its Order, Mr. Jaques’ opinions and testimony on cruise

 safety practices when marking and warning of hazardous spills and Defendant’s spill policies are

 beyond the common knowledge of the average lay person. See Order at 9. In addition, Mr. Jaques’

 perspective based on his experience as a security and/or safety expert in the cruise industry will be

 helpful to the jury’s understanding of the applicable standard of care.

    IV.       CONCLUSION

          Accordingly, it is ORDERED AND ADJUDGED that Carnival’s Motion, ECF No. [58],

 is DENIED.

          DONE AND ORDERED in Chambers at Miami, Florida, on April 19, 2021.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record




                                                  5
